ACCEPTED
                                                                                                                      02-15-00302-CV
                                                                                                          SECOND COURT OF APPEALS
                                                                                                                FORT WORTH, TEXAS
                                                                                                                12/18/2015 2:13:19 PM
                                                                                                                       DEBRA SPISAK
                                                                                                                               CLERK

                                                                                              Francisco J. Valenzuela
                                                                                              Direct Dial:972-860-0398
                                                                                              fvalenzuela@fhmbk.com
                                                                                                 FILED  IN
                                                                                                      www.fhmbk.com
                                                                                         2nd COURT OF APPEALS
                                                                                           FORT WORTH, TEXAS
                                                                                         12/18/2015 2:13:19 PM
                                                                                             DEBRA SPISAK
                                                                                                  Clerk

                                              December 18, 2015



Second Court of Appeals Clerk                                          VIA E-FILING
Tim Curry Criminal Justice Center
401 West Belknap, Suite 9000
Fort Worth, TX 76196

      Re: Palazzolo v. FWISD Board of Trustees (Palazzolo IV)
          Cause No. 02-15-00302-CV, Second Court of Appeals, Fort Worth, Texas
          Cause No. 352-276165-14, 352nd Judicial District, Tarrant County, Texas
          Claim No. SPLL2010068387
          Our File No.: 26875-4

Dear Clerk:

      We would like to obtain a copy of the Clerk’s Record on appeal for the above-referenced
appeal matter. Please forward a copy of the record on appeal directly to me at the addressed
listed below.

     If you should have any questions or need additional information, please feel free to
contact our office.

                                                     Sincerely,

                                                     /s/ Shawn Meadows

                                                     Shawn Meadows
                                                     Paralegal to FRANCISCO J. VALENZUELA
499341

cc:

Paul F. Wieneskie                                    Via E-Filing Portal




Fanning Harper Martinson Brandt & Kutchin, P.C. Attorneys and Counselors
Two Energy Square . 4849 Greenville Avenue . Suite 1300 . Dallas Texas . 75206 . P 214.369.1300 . F 214.987.9649